Citation Nr: 0101161	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a condition 
manifested by numbness and tingling of the fingers and toes.

4.  Entitlement to service connection for a condition 
manifested by shortness of breath and muscle spasms of the 
legs, arms, back, and neck due to Agent Orange exposure.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and witness M. O.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from April 1967 to September 
1970.

I.  PTSD

Changes in the Law

Initially, the Board of Veterans' Appeals (Board) notes that 
the law of PTSD has undergone recent changes which must be 
considered with respect to the instant claim for service 
connection for PTSD.  

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000).

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  With regard 
to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the Department of Veterans Affairs (VA) has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695- 52702 (1996).  The Court took judicial notice of the 
effect of what it interpreted to be a significant shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective ("would evoke in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

The Board has reviewed the rating decision of November 1999 
and the December 1999 statement of the case, and notes that 
the regional office (RO) has based its denial of service 
connection for PTSD on the lack of a confirmed diagnosis, and 
the additional determination that the evidence was inadequate 
to establish that a stressful experience occurred.  However, 
the Board finds that it is unclear as to whether the 
determination of the RO was based on a finding that all 
stressors identified were unverified, or whether verified 
stressors were simply found to be inadequate.  In addition, 
as to the latter possibility, if the RO found that verified 
stressors were not adequate, the record also does not reflect 
if the RO applied the objective ("would evoke in almost 
anyone") standard in assessing whether a stressor was 
sufficient to trigger PTSD, as opposed to a subjective 
standard.  As was noted above, the criteria have now been 
held to require exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  A more 
susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  
Cohen v. Brown, supra.

The Board further notes that although the rating decision of 
November 1999 and the December 1999 statement of the case 
correctly set forth the new standard requiring a diagnosis in 
conformity with the criteria as stated in the DSM-IV, it 
concurrently and erroneously sets forth the older requirement 
of a "clear" diagnosis.

Thus, in light of the above, the Board finds that the 
application of the either the objective or subjective 
standard and the revised version of 38 C.F.R. § 3.304(f) 
without prior consideration by the veteran would be 
prejudicial to the veteran under the facts of this case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that in addition to the action 
described below, the RO should additionally consider any 
further development warranted in light of the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A) (VCAA).  


Stressor Verification

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the existence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Assuming that there is evidence of record that any combat 
event alleged as a "stressor" is now deemed to be verified, 
the adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible, as to events 
in service.  Only if this determination is favorable does the 
claimant gain the advantages of the presumption in 
38 U.S.C.A. § 1154(b) as to events in service.  Moreover, as 
will be further discussed below, even assuming the existence 
of an actual potential combat stressor event in service is 
verified, the claimant's credibility remains an issue as to 
events subsequent to service.  As to events after service, 
38 U.S.C.A. § 1154(b) is not for application.

Under Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki, 6 Vet. App. 
at 98.  If the claimant was not engaged in combat, or if he 
was but the claimed stressor(s) are not related to combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

Under Zarycki, the adjudicators at the RO and, if their 
determination is unfavorable, the Board, must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  This in turn requires as a 
preliminary matter examination of whether the record already 
contains "conclusive evidence" that he "engaged in combat 
with the enemy."  By rule making, the VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of Manual M21-1 provision (Part VI,  11.37 
(effective Feb. 13, 1997) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy." 

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence," i.e., that the claimant was 
a prisoner of war under the requirements of 38 C.F.R. 
§ 3.1(y), or the existence of other circumstances identified 
in VA Adjudication Procedures Manual M21-1, Part III, 
Paragraph 5.14(a).  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  
At a minimum, as is discussed below, the case law from the 
Court would preclude the use of the claimant's own assertions 
as "other supportive evidence," nor would post-service 
medical evidence suffice as other supportive evidence.  It 
has been held that the phrase "other supportive evidence" 
provides "an almost unlimited field of potential evidence to 
be used to 'support' a determination of combat status."  
Gaines v. West, 11 Vet. App. 353 (1998).

To the extent that the term "other supportive evidence" in 
this context could be service department records, the Board 
finds that there are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or other specific circumstances identified in VA Adjudication 
Procedures Manual M21-1, Part III, Paragraph 5.14(a).  Thus, 
the Board finds that the current record does not contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy" and that the veteran is not entitled to have 
his lay statements accepted without need of further 
corroboration.  To the extent that "other supportive 
evidence" could be other than service department records to 
establish any of the events listed under "conclusive 
evidence," this matter is addressed further below.

The claimant has alleged various events that occurred in 
service as his "stressor or stressors," and apparently at 
least one medical provider has accepted one or more of these 
as a "stressor" to support the diagnosis of PTSD.  However, 
as a matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

Applying the above to the instant case, the Board first notes 
that in its adjudication of this matter, the RO has not made 
a specific finding that the veteran engaged in combat with 
the enemy.  Thus, pursuant to the above-noted authorities, 
there must be credible supporting evidence of such 
engagement, and preliminarily, the Board does not find that 
such evidence currently exists.  However, in light of the 
fact that the veteran has a diagnosis of PTSD, and has 
asserted several stressors that may be capable of 
verification, the Board finds that the VCAA requires that the 
RO take further action in an effort to obtain additional 
information regarding the veteran's wartime service.  In this 
regard, stressors currently alleged by the veteran but not 
verified consist of exposure to mortar and/or other ground 
fire in Vietnam while assigned to the USS Ajax during the 
period of 1967 to 1968, witnessing threats against his 
brother's life by other service members and a Marine Sergeant 
identified by the veteran as Sergeant Calahee while in Japan 
in 1967, and exposure to a fire while on the USS Mattaponi in 
1969 or 1970, at which time there were reportedly casualties 
and the veteran himself was burned (service medical records 
reflect that the veteran received treatment for a burn on his 
arm on the USS Mattaponi in June 1970).  

The veteran should also be afforded the opportunity to 
provide additional details regarding his service and alleged 
stressors so that an inquiry could thereafter be made to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in accordance with VA Adjudication Procedures 
Manual M21-1, Part III, Paragraph 5.14(b).  The RO should 
also advise appellant that failure to respond or an 
incomplete response might make it difficult or impossible to 
obtain the necessary evidence.

If a stressor is found to have been verified pursuant to the 
above-noted measures, additional VA medical examination 
should be scheduled to determine whether this stressor 
supported a diagnosis of PTSD, and whether such stressor was 
related to the veteran's current symptomatology.  Dizoglio v. 
Brown, 9 Vet. App. 163, 167 (1996).

Under the above analysis, it should be noted that even if 
there is evidence verifying an in-service event claimed as a 
combat stressor, Collette requires that the fact finder also 
determine whether the veteran has presented (1) 
"satisfactory evidence" ("credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service") that is (2) "consistent with the 
circumstances, conditions, or hardships of such service."  
The determination as to whether the claimant has presented 
"credible evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service" must be 
made as to the veteran's evidence standing alone, not 
weighing the veteran's evidence with contrary evidence. 

Finally, the Board must point out that the current record 
does not demonstrate that any current diagnosis of PTSD has 
been shown to have been based upon a verified stressor event.  
Moreover, the Board finds that none of the current diagnoses 
are adequate for rating purposes because they either: (a)  
fail to specify the event or events in service alleged as the 
stressor(s); (b) fail to indicate how the complete diagnostic 
criteria for PTSD have been met based upon and event in 
service, or (c) contain both of these fundamental defects.

II.  Duty to Obtain Social Security Administration (SSA) 
Records and other Matters

Pursuant to the newly enacted VCAA, the Board is precluded 
from deciding any of the claims on appeal in view of the fact 
that the veteran has acknowledged the filing of a claim for 
SSA disability benefits in 1994 or 1995, and there is no 
indication that any effort was made to obtain these records.  
As VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), the Board finds that it has no 
alternative under the new legislation but to remand this 
matter so that the RO can take the necessary steps to obtain 
all of the medical records in the possession of SSA.  It 
should be further noted that whenever the Secretary makes an 
effort to obtain records from a Federal department or agency 
under this subsection or subsection (c) [38 U.S.C.A. § 
5103A(c)], the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. 
§ 5103A(b)(3)).

With multiple diagnoses of migraine headaches, the Board 
finds that further examination is required under the VCAA to 
ascertain the degree of medical probability that any current 
migraine headache disorder is causally related to service.  
While the record does not currently demonstrate a current 
disability associated with either numbness and tingling of 
the toes and fingers, dyspnea, or muscle spasms in the legs, 
arms, back and neck, and that further examination may 
therefore not be required under the VCAA, while the case is 
in remand status, the Board would also request that the 
veteran be afforded an examination to ascertain whether there 
is any current disability associated with numbness and 
tingling of the toes and fingers, dyspnea, and/or muscle 
spasms in the legs, arms, back and neck, and if so, whether 
such disability is causally related to active service and/or 
Agent Orange exposure.

Since the outcome of the above-noted evidentiary development 
would have a direct impact on the remaining issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, a 
decision with respect to this issue will be deferred pending 
the completion of the development requested by this remand.  
The issue of entitlement to a total disability based on 
individual unemployability due to service-connected 
disability should, however, be readjudicated following the 
requested evidentiary development.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for PTSD, migraine headaches, a 
disorder manifested by symptoms of 
numbness and tingling of the toes and 
fingers, and a disorder manifested by 
symptoms of dyspnea and muscle spasms of 
the legs, arms, back and neck.  Any 
medical records other than those now on 
file pertaining to treatment for these 
disorders should be obtained and 
associated with the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claims with SSA.  The RO 
is again advised that the efforts to 
obtain SSA records should continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  The veteran should be asked to review 
the above-noted accounts of alleged 
traumatic events during his assignment to 
the USS Ajax and USS Mattaponi in the 
waters off of Vietnam, and add any 
additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  After the claimant has been afforded 
an opportunity to respond to the request 
set out in paragraph 4, but regardless of 
whether he responds, the RO should 
request the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150 to provide 
any additional information which might 
corroborate the veteran's alleged 
stressors.  The RO should provide 
USASCRUR with a copy of the claimant's 
ship transfers dated in 1967 and 1969, in 
addition to a summary of the alleged 
stressor events.  With respect to alleged 
mortar and/or other ground fire sustained 
by the USS Ajax and the fire on board the 
USS Mattaponi in 1969 or 1970, the 
USASCRUR, or other appropriate service 
department, should be asked to confirm 
whether the USS Ajax or any of its 
personnel sustained mortar or other 
ground fire in Vietnam in 1967, and 
whether there was a fire with casualties 
on the USS Mattaponi in 1969 or 1970. 

6.  After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if there is credible supporting 
evidence that an event alleged as a 
stressor in service occurred.  In this 
context, the RO should make a further 
determination as to whether the claimant 
is credible as to the events he alleges 
in service and as to his evidentiary 
assertions in support of his claim for 
benefits.

7.  The RO then should arrange for the 
veteran to be afforded a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to the etiology of any such 
condition.  Regarding PTSD, if found, the 
examiner should express an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

8.  The RO should also arrange for 
additional examination by an appropriate 
specialist to ascertain the nature, 
status and etiology of any migraine 
disorder, any disorder manifested by 
dyspnea and muscle spasms of the legs, 
arms, back and neck, and any disorder 
manifested by numbness and tingling of 
the toes and fingers.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions as to 
the following:

(a) Is there a current diagnosis of 
migraine headaches, a disorder manifested 
by dyspnea and muscle spasms of the legs, 
arms, back and neck, and/or a disorder 
manifested by numbness and tingling of 
the toes and fingers?

(b) If there is a current diagnosis of 
migraine headaches, a disorder manifested 
by dyspnea and muscle spasms of the legs, 
arms, back and neck, and/or a disorder 
manifested by numbness and tingling of 
the toes and fingers, what is the degree 
of medical probability that such disorder 
was incurred during active service?

(c) If there is a current diagnosis of 
migraine headaches and/or a neurological 
disorder manifested by numbness and 
tingling of the toes, what is the degree 
of medical probability that such disorder 
was incurred within one year of the 
veteran's separation from service?

(d) If there is a current diagnosis of 
dyspnea and muscle spasms of the legs, 
arms, back and neck, what is the degree 
of medical probability that any such 
disorder was caused by exposure to Agent 
Orange during active military service?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

10.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
PTSD, to include a specific determination 
as to whether the veteran engaged in 
combat, an assessment as to the 
establishment of a diagnosis of PTSD 
based solely on whether there is a 
diagnosis in compliance with DSM-IV, and 
an assessment of the sufficiency of any 
verified stressor based solely on the new 
subjective standard under Cohen v. Brown, 
supra.  The RO should also readjudicate 
the issues of entitlement to service 
connection for migraine headaches, a 
condition manifested by shortness of 
breath and muscle spasms of the legs, 
arms, back, and neck due to Agent Orange 
exposure, and a condition manifested by 
numbness and tingling of the fingers and 
toes, and the claim for a total 
disability rating based on individual 
unemployability due to service-connected 
disability. 

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome as to this issue.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



